Citation Nr: 0902760	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected rheumatic heart disease. 

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for arteriosclerotic 
heart disease with coronary insufficiency as secondary to 
service-connected rheumatic heart disease and, if so, 
entitlement to service connection for arteriosclerotic heart 
disease with coronary insufficiency as secondary to service-
connected rheumatic heart disease.  



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
December 1946 and July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in December 2005 
and October 2006.   

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  The veteran also had a Decision 
Review Officer (DRO) hearing in February 2007.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of a compensable rating for service-connected 
rheumatic heart disease is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The additional evidence received since the May 1973 RO 
rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for arteriosclerotic heart disease with 
coronary insufficiency as secondary to service-connected 
rheumatic heart disease.  

3.  The currently demonstrated arteriosclerotic heart disease 
with coronary insufficiency is not shown to have been caused 
or aggravated by the service-connected rheumatic heart 
disease.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for arteriosclerotic heart 
disease with coronary insufficiency as secondary to service-
connected rheumatic heart disease.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  The veteran's disability manifested by arteriosclerotic 
heart disease with coronary insufficiency is not proximately 
due to or the result of the service-connected rheumatic heart 
disease.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2006, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The July 2006 RO letter also notified the veteran of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was afforded time to 
respond before the RO issued the October 2006 rating decision 
on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2006 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the July 2006 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in July 2005 and 
February 2008.  

The veteran was afforded with an opportunity to offer 
testimony at hearings before a DRO and the undersigned 
Veterans Law Judge.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for new and material 
evidence to reopen the claim of service connection for 
arteriosclerotic heart disease with coronary insufficiency as 
secondary to service-connected rheumatic heart disease and, 
if so, entitlement to service connection for arteriosclerotic 
heart disease with coronary insufficiency as secondary to 
service-connected rheumatic heart disease.  


II. Analysis 

A.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The veteran submitted a claim of service connection for 
arteriosclerotic heart disease with coronary insufficiency as 
secondary to service-connected rheumatic heart disease in 
April 1973.  

The RO issued a rating decision in May 1973 that denied 
service connection for arteriosclerotic heart disease with 
coronary insufficiency as secondary to service-connected 
rheumatic heart disease.  Since the veteran did not file a 
timely Notice of Disagreement; the rating decision became 
final.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim of service 
connection for arteriosclerotic heart disease with coronary 
insufficiency as secondary to service-connected rheumatic 
heart disease in January 2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of but is not limited to the veteran's testimony, VA 
treatment notes, VA examinations, and his private physician's 
opinion.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  
The Board also finds that the newly submitted evidence is 
material since it is
medical nexus evidence that goes to establishing a connection 
between the current disability and the service-connected 
disability.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for arteriosclerotic heart disease with coronary 
insufficiency as secondary to service-connected rheumatic 
heart disease.  


B.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his arteriosclerotic heart disease 
with coronary insufficiency was secondary to his service-
connected rheumatic heart disease.  

At the veteran's July 2005 VA examination, he was diagnosed 
with arteriosclerotic heart disease.  The VA examiner noted 
that the exact time of origin of the veteran's coronary 
artery disease was not known.  The VA examiner stated that 
the rheumatic heart disease had at least likely as not 
produced aortic stenosis and insufficiency but it had not 
produced his coronary artery disease which was caused by 
other risk factors, which included his cigarette smoking.  

The VA examiner further opined that coronary artery disease 
is not caused by or a result of mitral insufficiency due to 
rheumatic heart disease or aortic valve disease.  He stated 
that the diseases were separate entities and the rheumatic 
heart disease with aortic insufficiency in this veteran was 
not caused by his coronary artery disease.  

The VA examiner stated that he reviewed the veteran's claims 
file as well articles of the National Library of Medicine.  
He stated that those articles revealed that there was a 
concomitant presence of the two disease entity; however, 
there was no evidence of cause of coronary artery disease by 
rheumatic valvular disease.  

The veteran's private physician stated in a March 2007 letter 
that the veteran had cardiac murmurs and had been thought to 
have rheumatic heart disease as a sequela or his rheumatic 
fever.  He also stated that while there were some atypical 
features of his valvular disease, it appeared that it was 
conceivable that the rheumatic fever might have been 
partially or totally causal. 

At the veteran's February 2008 VA examination, the examiner 
opined that the veteran's coronary artery disease was not 
caused by, aggravated by, or materially contributed to in its 
development by his service-connected rheumatic heart disease.  

The VA examiner referenced multiple medical literature 
articles.  One article was written by professors at the 
Department of Cardiology, School of Medicine, Bakent 
University, in Ankara, Turkey.  That article stated that the 
impact of coronary artery disease on or its relation to 
rheumatic fever was not well established.  The study was 
aimed to evaluate the prevalence of coronary artery disease 
and atherosclerotic risk factors in patients who underwent 
valvular surgery due to rheumatic heart disease.  

The conclusion of the study was that the findings suggested 
that coronary artery disease prevalence in rheumatic valvular 
disease patients was similar to the normal population of the 
same age.  

The VA examiner stated that the veteran's pacemaker was 
inserted following his acute ischemic cardiac event following 
open heart surgery.  He opined that the need for the 
insertion of the pacemaker was due to the coronary disease 
that necessitated his open heart surgery and was caused by 
his active ischemic cardiac event that was not due to 
rheumatic valvular disease.  

The Board notes that generally when a veteran contends that a 
service-connected disorder has caused or aggravated a 
secondary disability, there must be competent medical 
evidence of such causation or aggravation.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 
(1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board notes that in this case there are three opinions in 
regards to nexus; on the one hand are the opinions from the 
July 2005 and February 2008 VA examinations that state there 
was no nexus between the veteran's arteriosclerotic heart 
disease with coronary insufficiency and his service-connected 
rheumatic heart disease.  On the other hand, there is the 
positive nexus opinion by the veteran's private physician in 
March 2007.  

The Board notes that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that, after careful review of the record, 
including the July 2005 VA examiner's opinion, the February 
2008 VA examiner's opinion, and the March 2007 private 
opinion, that there is no nexus between the veteran's 
arteriosclerotic heart disease with coronary insufficiency 
and his service-connected rheumatic heart disease.  

The Board notes that both of the VA opinions were done after 
a careful and contemporaneous review of the veteran's claims 
file.  In addition, the VA opinions were detailed and relied 
on medical research.  

However, the private opinion only stated that it was 
conceivable that the rheumatic fever might have been 
partially or totally causal.  The Board notes that medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that the veteran and his wife testified that 
he was told that it was possible that his rheumatic heart 
disease either led to or made his atherosclerotic heart 
disease worse.  A layperson is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998).  

After careful review of the veteran's claims file, his 
testimony, the VA examinations, and the private opinion, the 
Board finds that secondary service connection must be denied 
under Wallin because the medical evidence does not establish 
a connection between the current disability of  
arteriosclerotic heart disease with coronary insufficiency 
and the service-connected rheumatic heart disease.  

Given these facts, the Board finds that the reopened claim of 
service connection for arteriosclerotic heart disease with 
coronary insufficiency as secondary to service-connected 
rheumatic heart disease must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

As new and material evidence to reopen the claim of service 
connection for arteriosclerotic heart disease with coronary 
insufficiency as secondary to service-connected rheumatic 
heart disease has been received, the appeal to this extent is 
allowed.  

Service connection for arteriosclerotic heart disease with 
coronary insufficiency as secondary to service-connected 
rheumatic heart disease is denied. 




REMAND

The Board finds that the further development is warranted for 
the issue of entitlement to a compensable rating for the 
service-connected rheumatic heart disease.  

The Board notes that the veteran was granted a noncompensable 
rating, under 38 C.F.R. § 4.104, Diagnostic Code 7000.  Under 
Diagnostic Code 7000 a 10 percent disability rating is 
warranted if workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  

A 30 percent disability rating is warranted if workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  

A 60 percent disability rating is warranted if more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; 
thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or; cardiac catheterization) 
resulting in: chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Note (1) 
Evaluate cor pulmonale, which is a form of secondary heart 
disease, as part of the pulmonary condition that causes it.  
Note (2) One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

The Board notes that the veteran's VA examinations in July 
2005 and February 2008 did not comply with the applicable 
rating criteria since they did not state the veteran's MET 
levels.  The Board notes that in developing the case, it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994). 

Therefore, the Board finds that the RO should arrange for the 
veteran to have a VA examination to determine the current 
severity of his service-connected rheumatic heart disease.  
The Board notes that if the veteran's level of activity, 
METs, can not be ascertained it must be noted and if possible 
approximated. 

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his service-connected 
rheumatic heart disease.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected current severity of his 
service-connected rheumatic heart 
disease, stated in terms conforming to 
the applicable rating criteria as noted 
above.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

The Board notes that if the veteran's 
level of activity, METs, can not be 
ascertained it must be noted and if 
possible approximated.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issue on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


